Citation Nr: 9924747	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-07 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
April 1953 to June 1957.  He also had service in the Air 
Force Reserves from September 1978 to April 1995.  During his 
reserve service he had regular periods of training duty, 
including a 17 day period in July 1993.  

This is an appeal from a January 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office, 
Indianapolis, Indiana, which denied entitlement to service 
connection for a bilateral knee disability.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
May 1997 when it was remanded for further development.  The 
case is again before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  From May to August 1953, the veteran was observed and 
treated for complaints including pain involving his knees.  
There was no further reference to a knee condition during the 
remainder of his active service, including when he was 
examined for release from active service in June 1957.

2.  The veteran's reserve medical records, including those 
pertaining to his periods of training duty from 1978 to 1995, 
do not reflect any reference to a knee injury or disability.

3.  Knee disabilities, including degenerative arthritis, were 
reported when the veteran was examined by the VA in August 
1994.

4.  There is no medical evidence indicating that the 
veteran's current knee disabilities either developed during 
active service or within one year following his release from 
active service, or are related to any incident that occurred 
during his reserve service, including training duty.

CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a bilateral knee disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claim is whether he has presented evidence of a 
well-grounded claim; that is, a claim which is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of the claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  As will be explained below, the 
Board finds that the claim is not well grounded.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The veteran's service medical records pertaining to his 
period of active service reflect that he was hospitalized 
from May 8, to July 31, 1953, for a sudden painful effusion 
involving both knees.  He also complained of epigastric 
distress and frontal headaches.  An initial sedimentation 
rate was elevated and a diagnosis of rheumatic fever was 
made.  A physical examination showed no pathology and 
subsequent laboratory studies were normal or negative.  He 
was treated with bed rest.  His symptoms of knee pain rapidly 
subsided and the sedimentation rate quickly returned to 
normal.  The final diagnosis was arthritis of both knees of 
undetermined cause.  He was discharged to duty as fit for 
same.

The veteran was later seen on August 3, 1953, and it was 
indicated that he had been on sick call on August 1 with 
complaints of back and knee pain.  It was indicated that the 
diagnosis of rheumatic fever had been made in the absence of 
physical signs due to the multiplicity of his complaints 
although there was no evidence of any disease except one 
elevated sedimentation rate with three other normal ones.  It 
was indicated that the current physical examination showed no 
basis for the knee or back complaints.  The examiner 
indicated that in his opinion the diagnosis of "arthritis" 
was unwarranted.

The remainder of the veteran's service medical records 
pertaining to his period of active military service reflect 
no complaints or findings regarding his knees.  When he was 
examined for release from active duty in June 1957 clinical 
evaluation of the lower extremities was reported to be 
normal.  There was a scar on the right knee which had been 
noted when the veteran was examined for entry into service.

The veteran's service medical records pertaining to his 
reserve service, including his periods of training duty 
reflect physical examinations conducted in February 1980, 
August 1983, January 1989 and August 1992 when clinical 
evaluation of the lower extremities showed no knee 
disability.  On medical history forms completed by the 
veteran in August 1979, February 1981, February 1982 and 
January 1989 he indicated that he did not have or had never 
had arthritis or a "trick" or locked knee.

The veteran's initial claim for VA disability benefits was 
submitted in June 1994.  He referred to aching of his knees 
with inability to squat.  He reported that his knees had been 
injured in 1953.

The veteran was afforded a VA orthopedic examination in 
August 1994.  He indicated that in 1953 while in the Marines 
he began to have pain and swelling of his knees.  He had been 
admitted to a naval hospital for 4 months and rheumatic fever 
was diagnosed.  He had been doing all right until July 1993 
when he had gone to Germany.  He then began to have swelling 
of his knees.  On physical examination various findings were 
recorded, including a full range of motion of the knees.  It 
was indicated that there was no swelling, pain or tenderness 
involving the knees and the knees appeared to be stable.  
There was some crepitation of the knees with motion.  He was 
again examined by the VA in November 1994 and an X-ray study 
of the knees showed mild to moderate degenerative changes of 
both knee joints.  The diagnosis was arthritis of the knees.

The veteran has maintained that while in the Marine Corps in 
May 1953 he was ordered to duck walk for 48 minutes and as a 
result his knees swelled and he was hospitalized for some 
four months.  He related that he thereafter was not bothered 
very much with his knees until July 1993.  At that time, 
during a period of training in Germany and while he was 
carrying a 5-gallon container up 2 or 3 flights of stairs, he 
began having pain involving his knees.  He did not go to the 
doctor because he thought the problem would resolve, but it 
did not.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical opinion or other evidence which 
would tend to establish that his current knee disabilities 
either began during active service or, in the case of 
arthritis, within one year following his release from active 
duty or were otherwise related to any incident that occurred 
during service, including the 1953 treatment for his knees 
while in the US Marine Corps.  His complaints of knee pain in 
1953 were related to possible rheumatic fever, not injury, 
and subsided with treatment.  There were no further reports 
of knee problems during the remainder of his period of active 
military service, a period of almost two years, and the 
veteran himself has acknowledged no knee problems thereafter 
for some 40 years.  Accordingly, it appears that the 1953 
knee complaints represented an acute and transitory disorder 
that resolved, leaving no residual disability and bearing no 
relationship to his current knee conditions.  There is no 
medical or other evidence corroborating the veteran's report 
of problems with his knees occurring during a period of 
training duty in July 1993.  The degenerative arthritic 
process diagnosed in 1994 was not related to any period of 
military service, or any incident in service.  The Board 
accordingly concludes that the veteran's claim for service 
connection for a bilateral knee disability is not well 
grounded.  Since the claim is not well grounded, it must 
accordingly be denied.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Eddenfield v. Brown, 8 Vet. App. 384 (1995).


ORDER

Entitlement to service connection for a bilateral knee 
disability is not established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 



